Citation Nr: 1547285	
Decision Date: 11/09/15    Archive Date: 11/13/15

DOCKET NO.  15-24 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death. 

2.   Entitlement to compensation benefits for the cause of the Veteran's death pursuant to 38 U.S.C. § 1151.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel

INTRODUCTION

The Veteran had active service from February 1959 to April 1963.  He died in January 2012.  The appellant seeks surviving spouse benefits.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the Milwaukee, Wisconsin Department of Veterans Affairs Regional Office (RO).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

The Board finds that additional development is needed before the appellant's claim on appeal can be decided.  

In an October 2015 statement, through her representative, the appellant argued that the Veteran had posttraumatic stress disorder (PTSD) as a result of active service and that his alcohol use was a form of self-medication for PTSD, and that the alcohol use led the disabilities that caused his death.

The medical evidence of record shows that the Veteran was diagnosed with PTSD in January 2010, but that he was denied entitlement to service connection for PTSD in April 2009 as there was no evidence that the Veteran engaged in combat.  Since the April 2009 denial of service connection for PTSD, VA amended 38 C.F.R. § 3.304(f) by liberalizing, in certain circumstances, the evidentiary standards for establishing the occurrence of an in-service stressor for non-combat Veterans.  75 Fed. Reg. 39,843-39,852 (effective July 13, 2010).  In light of the Veteran's diagnosis of PTSD and the statements of record concerning the circumstances of his service, the Board finds that consideration must be given as to whether the Veteran warranted service connection for PTSD under 38 U.S.C.A. § 3.304(f)(3) at the time of his death, and if so, whether his documented alcohol abuse was related to PTSD and caused his death.  Therefore, further development of medical evidence in this matter is necessary.  

Regarding the claim of entitlement to compensation benefits for the cause of the Veteran's death pursuant to 38 U.S.C. § 1151, the Board notes that in a June 2013 statement, the appellant reported circumstances of care at the VA Medical Center in Lexington, Kentucky that gives rise to such a claim.  The Board acknowledges that this issue has not yet been adjudicated by the Agency of Original Jurisdiction.  However, the Board finds that the issue falls within the primary issue on appeal of service connection for the cause of the Veteran's death and therefore falls under the Board's jurisdiction.  As the issue has not yet been adjudicated in the first instance, the Board finds that remand is warranted to provide the appellant with proper notice pertaining to 38 U.S.C.A. § 1151 claims and for additional medical development.

Finally, a review of the record shows that the Veteran received treatment at Fleming County Hospital prior to, and at the time of, his death.  However, there are currently no treatment notes associated with the record from Fleming County Hospital.  Those treatment notes are essential to both claims on appeal, and efforts to obtain and associate them with the claims file should be made before any other adjudicative action is taken.  

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1.  Provide the Veteran with notice of the evidence and information necessary to substantiate a claim for benefits pursuant to 38 U.S.C. § 1151.

2.  Then, ask the appellant to complete a release authorizing VA to request the Veteran's treatment records from Fleming County Hospital, especially records dated during the month of January 2012.  If she does so, request those records, emphasizing that VA is requesting all of the Veteran's records, especially any dated from January 2012 and pertaining to the Veteran's treatment prior to, and at the time of, death.  If efforts are not successful, notify the appellant in order to allow her the opportunity to obtain and submit those records.

3.  Then, forward the claims file to a VA psychologist or psychiatrist for a complete file review and medical opinion.  The examiner must note in the report that a file review was conducted.  The supporting rationale for all opinions expressed should be provided.  Based on the file review, the examiner should provide the following opinions: 

(a) Is it at least as likely as not (50 percent or greater probability) that the Veteran's January 2010 diagnosis of PTSD was etiologically related to the competent and credible reported facts and circumstances of his active service?  The examiner should consider whether the stressor events upon which the diagnosis was based are related to a fear of hostile military activity or terrorist activity during service.  38 C.F.R. § 3.304 (f)(3).  

(b) If PTSD is found to be etiologically related to the stressor events during service, the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's documented alcohol abuse, and noted causes of death due to alcohol abuse, were related to his PTSD.

4.  Then, forward the claims file to a VA examiner for a complete file review, to specifically include medical records from the VA Medical Center and Fleming County Hospital in January 2012, and for a medical opinion.  The examiner must note in the report that a file review was conducted.  The supporting rationale for all opinions expressed should be provided.  Based on the file review, the examiner should provide the following opinions:

(a) Is it at least as likely as not (50 percent or greater probability) that the cause of the Veteran's death in January 2012 was a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing, or failing to furnish, care?  The examiner should consider and discuss the appellant's assertion that VA did not provide proper care when the Veteran presented for treatment in January 2012, causing or hastening his death.

(b) Is it at least as likely as not (50 percent or greater probability) that the Veteran's death was the result of an event not reasonably foreseeable?

5.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

